Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of May      , 2020 by and among LiqTech International, Inc., a Nevada
corporation (the “Company”), and the “Buyers” named in that certain Securities
Purchase Agreement by and among the Company and such Buyers (the “Purchase
Agreement”). Capitalized terms used herein have the respective meanings ascribed
thereto in the Purchase Agreement unless otherwise defined herein.

 

The parties hereby agree as follows:

 

1.     Certain Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Investors” means the Buyers identified in the Purchase Agreement and any
Affiliate or permitted transferee of any such Buyer who is a subsequent holder
of any Warrants or Registrable Securities.

 

“Prospectus” means (i) any prospectus (preliminary or final) included in any
Registration Statement, as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by such Registration Statement and by all other amendments
and supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus, and (ii) any “free
writing prospectus” as defined in Rule 405 under the Securities Act.

 

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

 

“Registrable Securities” means (i) the Purchase Shares and (ii) the Warrant
Shares; provided, that, any such security shall cease to be a Registrable
Security (and the Company shall not be required to maintain the effectiveness of
any, or file another, Registration Statement hereunder with respect thereto) for
so long as (a) a Registration Statement with respect to the sale of such
Registrable Securities is declared effective by the SEC under the Securities Act
and such Registrable Securities have been disposed of by the holder thereof in
accordance with such effective Registration Statement, (b) such Registrable
Securities have been previously sold in accordance with Rule 144, or (c) such
securities become eligible for resale without volume or manner-of-sale
restrictions and without current public information pursuant to Rule 144 as set
forth in a written opinion letter to such effect, addressed, delivered and
acceptable to the Transfer Agent and the affected holders (assuming that such
securities and any securities issuable upon exercise, conversion or exchange of
which, or as a dividend upon which, such securities were issued or are issuable,
were at no time held by any Affiliate of the Company, and all Warrants are
exercised by “cashless exercise” as provided in the Warrants), as reasonably
determined by the Company, upon the advice of counsel to the Company and the
Transfer Agent has issued certificates for such Registrable Securities to the
holder thereof, or as such holder may direct, without any restrictive legend.

 

-1-

--------------------------------------------------------------------------------

 

 

“Registration Statement” means any registration statement of the Company filed
under the Securities Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such Registration
Statement.

 

“Required Investors” means the Investors beneficially owning a majority of the
Registrable Securities (without regard to any exercise limitations specified in
the Warrants).

 

2.     Registration.

 

(a)     Registration Statement. Promptly following the Closing Date but no later
than thirty (30) days after the Closing Date (the “Filing Deadline”), the
Company shall prepare and file with the SEC one Registration Statement on Form
S-1, covering the resale of the Registrable Securities. Subject to any SEC
comments, such Registration Statement shall include the plan of distribution
attached hereto as Exhibit A; provided, however, that no Investor shall be named
as an “underwriter” in the Registration Statement without the Investor’s prior
written consent. Such Registration Statement also shall cover, to the extent
allowable under the Securities Act and the rules promulgated thereunder
(including Rule 416), such indeterminate number of additional shares of Common
Stock resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities. Such Registration Statement shall not
include any shares of Common Stock or other securities for the account of any
other holder without the prior written consent of the Required Investors. The
Registration Statement (and each amendment or supplement thereto, and each
request for acceleration of effectiveness thereof) shall be provided in
accordance with Section 3(c) to the Investors and their counsel prior to its
filing or other submission. If a Registration Statement covering the Registrable
Securities is not filed with the SEC on or prior to the Filing Deadline, the
Company will make pro rata payments to each Investor, as liquidated damages and
not as a penalty, in an amount equal to 1% of the aggregate amount paid by such
Investor pursuant to the Purchase Agreement for such Registrable Securities for
each 30-day period or pro rata for any portion thereof following the Filing
Deadline for which no Registration Statement is filed with respect to the
Registrable Securities; provided, however, that the Company shall not be
required to make any payments with respect to Registrable Securities which may
be freely tradable pursuant to Rule 144. Such payments shall constitute the
Investors’ exclusive monetary remedy for such events, but shall not affect the
right of the Investors to seek injunctive relief. Such payments shall be made to
each Investor in cash no later than three (3) Business Days after the end of
each 30-day period.

 

(b)     Expenses. The Company will pay all expenses associated with effecting
the registration of the Registrable Securities, including filing and printing
fees, the Company’s counsel and accounting fees and expenses, costs associated
with clearing the Registrable Securities for sale under applicable state
securities laws, listing fees, fees, and the reasonable and documented fees and
disbursements of a single counsel to the Investors in an amount not to exceed
$10,000 in the aggregate.

 

-2-

--------------------------------------------------------------------------------

 

 

(c)     Effectiveness.

 

(i)     The Company shall use commercially reasonable efforts to have any
Registration Statement declared effective as soon as practicable. The Company
shall notify the Investors by facsimile or e-mail as promptly as practicable,
and in any event, within twenty-four (24) hours, after any Registration
Statement is declared effective and shall simultaneously provide the Investors
with copies of any related Prospectus to be used in connection with the sale or
other disposition of the securities covered thereby. If (x) a Registration
Statement covering the Registrable Securities is not declared effective by the
SEC prior to the earlier of (i) five (5) Business Days after the SEC shall have
informed the Company that no review of the Registration Statement will be made
or that the SEC has no further comments on the Registration Statement or (ii)
the 90th day after the Closing Date, or (y) after a Registration Statement has
been declared effective by the SEC, sales cannot be made pursuant to such
Registration Statement for any reason (including without limitation by reason of
a stop order, or the Company’s failure to update the Registration Statement),
but excluding any Allowed Delay (as defined below), then the Company will make
pro rata payments to each Investor, as liquidated damages and not as a penalty,
in an amount equal to 1% of the aggregate amount invested by such Investor
pursuant to the Purchase Agreement for such Registrable Securities for each
30-day period or pro rata for any portion thereof following the date by which
such Registration Statement should have been effective (the “Blackout Period”);
provided, however, that the Company shall not be required to make any payments
with respect to Registrable Securities which may be freely tradable pursuant to
Rule 144. Such payments shall constitute the Investors’ exclusive monetary
remedy for such events, but shall not affect the right of the Investors to seek
injunctive relief. The amounts payable as liquidated damages pursuant to this
paragraph shall be paid monthly within three (3) Business Days of the last day
of each month following the commencement of the Blackout Period until the
termination of the Blackout Period. Such payments shall be made to each Investor
in cash.

 

(ii)     For not more than twenty (20) consecutive days or for a total of not
more than forty-five (45) days in any twelve (12) month period, the Company may
suspend the use of any Prospectus included in any Registration Statement
contemplated by this Section in the event that the Company determines in good
faith that such suspension is necessary to (A) delay the disclosure of material
non-public information concerning the Company, the disclosure of which at the
time is not, in the good faith opinion of the Company, in the best interests of
the Company or (B) amend or supplement the affected Registration Statement or
the related Prospectus so that such Registration Statement or Prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the case of the Prospectus in light of the circumstances under which they
were made, not misleading (an “Allowed Delay”); provided, that the Company shall
promptly (a) notify each Investor in writing of the commencement of an Allowed
Delay, but shall not (without the prior written consent of an Investor) disclose
to such Investor any material non-public information giving rise to an Allowed
Delay, (b) advise the Investors in writing to cease all sales under the
Registration Statement until the end of the Allowed Delay and (c) use
commercially reasonable efforts to terminate an Allowed Delay as promptly as
practicable.

 

-3-

--------------------------------------------------------------------------------

 

 

(d)     Rule 415; Cutback If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the Securities Act or requires any Investor to be
named as an “underwriter”, the Company shall use its reasonable best efforts to
persuade the SEC that the offering contemplated by a Registration Statement is a
bona fide secondary offering and not an offering “by or on behalf of the issuer”
as defined in Rule 415 and that none of the Investors is an “underwriter”. The
Investors shall have the right to participate or have their counsel participate
in any meetings or discussions with the SEC regarding the SEC’s position and to
comment or have their counsel comment on any written submission made to the SEC
with respect thereto. No such written submission shall be made to the SEC to
which the Investors’ counsel reasonably objects. In the event that, despite the
Company’s reasonable best efforts and compliance with the terms of this Section
2(d), the SEC refuses to alter its position, the Company shall (i) remove from
the Registration Statement such portion of the Registrable Securities (the “Cut
Back Shares”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities as the SEC may require to
assure the Company’s compliance with the requirements of Rule 415 (collectively,
the “SEC Restrictions”); provided, however, that the Company shall not agree to
name any Investor as an “underwriter” in such Registration Statement without the
prior written consent of such Investor. Any cut-back imposed on the Investors
pursuant to this Section 2(d) shall be allocated among the Investors on a pro
rata basis, unless the SEC Restrictions otherwise require or provide or the
Investors otherwise agree. No liquidated damages shall accrue as to any Cut Back
Shares until such date as the Company is able to effect the registration of such
Cut Back Shares in accordance with any SEC Restrictions (such date, the
“Restriction Termination Date” of such Cut Back Shares). From and after the
Restriction Termination Date applicable to any Cut Back Shares, all of the
provisions of this Section 2 (including the liquidated damages provisions) shall
again be applicable to such Cut Back Shares; provided, however, that (i) the
Filing Deadline for the Registration Statement including such Cut Back Shares
shall be ten (10) Business Days after such Restriction Termination Date, and
(ii) the date by which the Company is required to obtain effectiveness with
respect to such Cut Back Shares under Section 2(c) shall be the 60th day
immediately after the Restriction Termination Date.

 

(e)     Right to Piggyback Registration.

 

(i)     If at any time following the date of this Agreement that any Registrable
Securities remain outstanding and are not freely tradable under Rule 144 (A)
there is not one or more effective Registration Statements covering all of the
Registrable Securities and (B) the Company proposes for any reason to register
any shares of Common Stock under the Securities Act (other than pursuant to a
registration statement on Form S-4 or Form S-8 (or a similar or successor form))
with respect to an offering of Common Stock by the Company for its own account
or for the account of any of its stockholders, it shall at each such time
promptly give prompt written notice to the holders of the Registrable Securities
of its intention to do so (but in no event less than 20 Business Days before the
anticipated filing date) and, to the extent permitted under the provisions of
Rule 415 under the Securities Act, include in such registration all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within fifteen (15) Business Days after receipt of the
Company’s notice (a “Piggyback Registration”). Such notice shall offer the
holders of the Registrable Securities the opportunity to register such number of
shares of Registrable Securities as each such holder may request and shall
indicate the intended method of distribution of such Registrable Securities.

 

-4-

--------------------------------------------------------------------------------

 

 

(ii)     If the managing underwriter of any underwritten offering shall inform
the Company by letter of its belief that the number of Registrable Securities
requested to be included in such registration pursuant to this Section 2(e),
when added to the number of other securities to be offered in such registration
by the Company, would materially adversely affect such offering, then the
Company shall include in such registration, to the extent of the total number of
securities which the Company is so advised can be sold in (or during the time
of) such offering without so materially adversely affecting such offering (the
“Sale Number”), securities in the following priority: (x) first, all Common
Stock or securities convertible into, or exchangeable or exercisable for, Common
Stock that the Company proposes to register for its own account; and (y) second,
the Investors on a pro rata basis based on the number of Registrable Securities
subject to registration rights owned by each holder requesting inclusion in
relation to the number of Registrable Securities then owned by all holders
requesting inclusion.

 

(iii)     Notwithstanding the foregoing, (A) if such registration involves an
underwritten public offering, the Investors must sell their Registrable
Securities to, if applicable, the underwriter(s) at the same price and subject
to the same underwriting discounts and commissions that apply to the other
securities sold in such offering (it being acknowledged that the Company shall
be responsible for other expenses as set forth in Section 2(b)) and subject to
the Investors entering into customary underwriting documentation for selling
stockholders in an underwritten public offering, and (B) if, at any time after
giving written notice of its intention to register any Registrable Securities
pursuant to Section 2(e)(i) and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to cause such registration statement to become
effective under the Securities Act, the Company shall deliver written notice to
the Investors and, thereupon, shall be relieved of its obligation to register
any Registrable Securities in connection with such registration; provided,
however, that nothing contained in this Section 2(e)(ii) shall limit the
Company’s liabilities and/or obligations under this Agreement, including,
without limitation, the obligation to pay liquidated damages under this Section
2.

 

3.     Company Obligations. The Company will use commercially reasonable efforts
to effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:

 

(a)     use commercially reasonable efforts to cause such Registration Statement
to become effective and to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities
covered by such Registration Statement as amended from time to time, have been
sold or otherwise disposed of pursuant to the Registration Statement or in a
transaction in which the transferee receives freely tradable shares, and (ii)
the date on which the Registrable Securities no longer constitute “Registrable
Securities” pursuant to the definition thereof (the “Effectiveness Period”);

 

(b)     prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement and the Prospectus as may be necessary
to keep the Registration Statement effective for the Effectiveness Period and to
comply with the provisions of the Securities Act and the Exchange Act with
respect to the distribution of all of the Registrable Securities covered
thereby;

 

-5-

--------------------------------------------------------------------------------

 

 

(c)     provide copies to and permit counsel designated by the Investors to
review each Registration Statement and all amendments and supplements thereto no
fewer than two (2) Business Days prior to their filing with the SEC and not file
any document to which such counsel reasonably objects;

 

(d)     furnish to the Investors and their legal counsel (i) promptly after the
same is prepared and publicly distributed, filed with the SEC, or received by
the Company (but not later than two (2) Business Days after the filing date,
receipt date or sending date, as the case may be) one (1) copy of each letter
written by or on behalf of the Company to the SEC or the staff of the SEC, and
each item of correspondence from the SEC or the staff of the SEC, in each case
relating to such Registration Statement (other than any portion thereof which
contains information for which the Company has sought confidential treatment),
and (ii) such number of copies of a Prospectus, including a preliminary
prospectus, and all amendments and supplements thereto and such other documents
as each Investor may reasonably request in order to facilitate the disposition
of the Registrable Securities owned by such Investor that are covered by the
related Registration Statement;

 

(e)     use commercially reasonable efforts to (i) prevent the issuance of any
stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment;

 

(f)     prior to any public offering of Registrable Securities, use commercially
reasonable efforts to register or qualify or cooperate with the Investors and
their counsel in connection with the registration or qualification of such
Registrable Securities for offer and sale under the securities or blue sky laws
of such jurisdictions requested by the Investors and do any and all other
commercially reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(f), (ii) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this Section
3(f), or (iii) file a general consent to service of process in any such
jurisdiction;

 

(g)     immediately notify the Investors, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;

 

-6-

--------------------------------------------------------------------------------

 

 

(h)     otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC under the Securities Act and the
Exchange Act, including, without limitation, Rule 172 under the Securities Act,
file any final Prospectus, including any supplement or amendment thereof, with
the SEC pursuant to Rule 424 under the Securities Act, promptly inform the
Investors in writing if, at any time during the Effectiveness Period, the
Company does not satisfy the conditions specified in Rule 172 and, as a result
thereof, the Investors are required to deliver a Prospectus in connection with
any disposition of Registrable Securities and take such other actions as may be
reasonably necessary to facilitate the registration of the Registrable
Securities hereunder; and

 

(i)     With a view to making available to the Investors the benefits of Rule
144 (or its successor rule) and any other rule or regulation of the SEC that may
at any time permit the Investors to sell shares of Common Stock to the public
without registration, the Company covenants and agrees to: (i) make and keep
public information available, as those terms are understood and defined in Rule
144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be sold without restriction by the holders thereof
pursuant to Rule 144 or any other rule of similar effect or (B) such date as all
of the Registrable Securities shall have been resold pursuant to a Registration
Statement, Rule 144 or otherwise in a transaction in which the transferee
receives freely tradable shares; (ii) file with the SEC in a timely manner all
reports and other documents required of the Company under the Exchange Act; and
(iii) furnish to each Investor such other information as may be reasonably
requested in order to avail such Investor of any rule or regulation of the SEC
that permits the selling of any such Registrable Securities without
registration.

 

4.     Obligations of the Investors.

 

(a)     Each Investor shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least five (5) Business Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
each Investor of the information the Company requires from such Investor if such
Investor elects to have any of the Registrable Securities included in the
Registration Statement. An Investor shall provide such information to the
Company at least two (2) Business Days prior to the first anticipated filing
date of such Registration Statement if such Investor elects to have any of the
Registrable Securities included in the Registration Statement.

 

(b)     Each Investor, by its acceptance of the Registrable Securities agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Investor has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.

 

(c)     Each Investor agrees that, upon receipt of any notice from the Company
of either (i) the commencement of an Allowed Delay pursuant to Section 2(c)(ii)
or (ii) the happening of an event pursuant to Section 3(h) hereof, such Investor
will immediately discontinue disposition of Registrable Securities pursuant to
the Registration Statement covering such Registrable Securities, until the
Investor is advised by the Company that such dispositions may again be made.

 

-7-

--------------------------------------------------------------------------------

 

 

(d)     Each Investor agrees that it will not sell, dispose or otherwise
transfer its Registrable Securities other than (i) pursuant to the Plan of
Distribution contained in the Registration Statement covering such Registrable
Securities, (ii) in accordance with the requirements of Rule 144 or (iii) in a
transaction exempt from the registration requirements of the Securities Act and
as to which the Company has received an opinion of counsel reasonably
satisfactory to it that such transfer may lawfully be made without registration
under the Securities Act.

 

5.     Indemnification.

 

(a)     Indemnification by the Company. The Company will indemnify and hold
harmless each Investor and its officers, directors, members, managers, partners,
trustees, employees and agents and other representatives, successors and
permitted assigns, and each other Person, if any, who controls such Investor
within the meaning of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which they may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement or omission or alleged omission
of any material fact contained in any Registration Statement, any Prospectus, or
any amendment or supplement thereof; (ii) any blue sky application or other
document executed by the Company specifically for that purpose or based upon
written information furnished by the Company filed in any state or other
jurisdiction in order to qualify any or all of the Registrable Securities under
the securities laws thereof (any such application, document or information
herein called a “Blue Sky Application”); (iii) the omission or alleged omission
to state in a Blue Sky Application a material fact required to be stated therein
or necessary to make the statements therein not misleading; or (iv) any
violation by the Company or its agents of any rule or regulation promulgated
under the Securities Act applicable to the Company or its agents and relating to
action or inaction required of the Company in connection with such registration
and will reimburse such Investor, and each such officer, director or member and
each such controlling Person for any legal or other expenses reasonably incurred
by them in connection with investigating or defending any such loss, claim,
damage, liability or action; provided, however, that the Company will not be
liable in any such case if and to the extent that any such loss, claim, damage
or liability arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission so made in conformity with
information furnished by such Investor or any such controlling person in writing
specifically for use in such Registration Statement or Prospectus.

 

(b)     Indemnification by the Investors. Each Investor agrees, severally but
not jointly, to indemnify and hold harmless, to the fullest extent permitted by
law, the Company, its directors, officers, employees, stockholders and each
person who controls the Company (within the meaning of the Securities Act)
against any losses, claims, damages, liabilities and expense (including
reasonable attorney fees) resulting from any untrue statement of a material fact
or any omission of a material fact required to be stated in the Registration
Statement or Prospectus or amendment or supplement thereto or necessary to make
the statements therein not misleading, to the extent, but only to the extent
that such untrue statement or omission is contained in any information furnished
in writing by such Investor to the Company specifically for inclusion in such
Registration Statement or Prospectus or amendment or supplement thereto. In no
event shall the liability of an Investor be greater in amount than the dollar
amount of the proceeds (net of all expenses paid by such Investor in connection
with any claim relating to this Section 6 and the amount of any damages such
Investor has otherwise been required to pay by reason of such untrue statement
or omission) received by such Investor upon the sale of the Registrable
Securities included in the Registration Statement giving rise to such
indemnification obligation.

 

-8-

--------------------------------------------------------------------------------

 

 

(c)     Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.

 

(d)     Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the Securities Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder in connection with any claim relating to this Section 6 and
the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.

 

-9-

--------------------------------------------------------------------------------

 

 

6.     Miscellaneous.

 

(a)     Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and the Required Investors.

 

(b)     Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 9.4 of the Purchase Agreement.

 

(c)     Assignments and Transfers by Investors. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Investors and their
respective successors and assigns. An Investor may transfer or assign, in whole
or from time to time in part, to one or more persons its rights hereunder in
connection with the transfer of Registrable Securities by such Investor to such
person, provided that such Investor complies with all laws applicable thereto
and provides written notice of assignment to the Company promptly after such
assignment is effected.

 

(d)     Assignments and Transfers by the Company. This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of the Required Investors; provided, however, that in the
event that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Common Stock is converted
into the equity securities of another Person, from and after the effective time
of such transaction, such Person shall, by virtue of such transaction, be deemed
to have assumed the obligations of the Company hereunder, the term “Company”
shall be deemed to refer to such Person and the term “Registrable Securities”
shall be deemed to include the securities received by the Investors in
connection with such transaction unless such securities are otherwise freely
tradable by the Investors after giving effect to such transaction.

 

(e)     Benefits of the Agreement. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.

 

(f)     Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
delivered via facsimile or other form of electronic communication, which shall
be deemed an original.

 

(g)     Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

-10-

--------------------------------------------------------------------------------

 

 

(h)     Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

 

(i)     Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

(j)     Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

(k)     Governing Law; Jurisdiction; Jury Trial.  The laws of the state of
Nevada shall govern all issues concerning the relative rights of the Company and
its stockholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.  The Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or under any of the other Transaction
Documents or with any transaction contemplated hereby or thereby, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper.  Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address for such notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof.  Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law.  Nothing contained
herein shall be deemed or operate to preclude any Investor from bringing suit or
taking other legal action against the Company in any other jurisdiction to
collect on the Company’s obligations to such Buyer or to enforce a judgment or
other court ruling in favor of such Investor.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT OR
IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT, ANY OTHER TRANSACTION
DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY

 

-11-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

 The Company:   

LIQTECH INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Sune Mathiesen

Title: Chief Executive Officer

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

 

The Investors:                    

 

 

 

 

 

 

 

 

 

 

Name: Laurence W. Lytton

 

 

 

[Signature Page to Registration Rights Agreement]

 

 

--------------------------------------------------------------------------------

 

 

 

ALICE W. LYTTON FAMILY LLC

(Name of Investor)

 

 

 

 

 

       

 

 

 

 

 

By:

 

 

 

Name:

Title:

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

 

 

LYTTON-KAMBARA FOUNDATION

(Name of Investor)

 

 

 

 

 

       

 

 

 

 

 

By:

 

 

 

Name:

Title:

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

 

 

The Phoenix Insurance Company Ltd.

520023185

 

  (Name of Investor)  

 

 

 

 

       

 

 

 

 

 

By:

 

 

 

Name:

Title:

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

 

 

Shotfut Menayot Chool - Phoenix Amitim

540252525

 

  (Name of Investor)  

 

 

 

 

       

 

 

 

 

 

By:

 

 

 

Name:

Title:

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

 

Exhibit A

Plan of Distribution

 

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

 

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

 

–

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

 

–

block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

 

–

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

 

–

an exchange distribution in accordance with the rules of the applicable
exchange;

 

 

–

privately negotiated transactions;

 

 

–

short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;

 

 

–

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

 

–

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

 

–

a combination of any such methods of sale; and

 

 

–

any other method permitted by applicable law.

 

A-1

--------------------------------------------------------------------------------

 

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

 

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.

 

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

 

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
"underwriters" within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are "underwriters" within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

 

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 

A-2

--------------------------------------------------------------------------------

 

 

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

 

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

 

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (i)
the date that such securities become eligible for resale without volume or
manner-of-sale restrictions and without current public information pursuant to
Rule 144 and certain other conditions have been satisfied, or (ii) all of the
securities have been sold or otherwise disposed of pursuant to the registration
statement of which this prospectus forms a part or in a transaction in which the
transferee receives freely tradable shares.

 

A-3

 